DETAILED ACTION
This office action is in response to applicant’s amendment filed on 08/09/2021.  Claims 1-20 have been amended.  Claims 1-20 are pending and are directed towards system, method, and computer product for Anonymous Rating Structure for Database.  Examiner acknowledges applicant’s amendment to specification and therefore withdraws the previous office action’s objections to the specification.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 08/09/2021 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claim 1, that “the Examiner has not established a prima facie case of obviousness regarding the combination of Liu and Micali” (page 17 of the present response) have been fully considered but they are not persuasive.
Regarding A) in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in regards to page 18 of the previous Office Action, Liu does not teach a merkle tree root node value. Micali teaches a merkle tree root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment).  The following motivation was provided for the combination of Liu and Micali, where Micali was used to teach several limitations of claim 8 including the above feature: It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given node value on the search tree and determine if the node value is present or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.  Specifically, Micali was used to provide an approach applied to the blockchain (see para 52, line 1-12 and para 55, line 1-5).  

	Regarding B) Liu teaches generate a blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to an authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can leave a rating score for retailer using a rating token and identity credential for anonymous review of transactions with authority nodes).  Specifically, the rating token indicates whether the consumer has made a rating score for a purchase.  The rating token included in a transaction of a blockchain in Liu corresponds to the nullifier in the claimed limitation.  Furthermore, the current claims do not recite any remediation server as argued by the applicant representative.
C) Applicant’s arguments, with respect to the 103 rejection of claim 1, that Micali fails to teach “generating a blockchain transaction comprising a merkle tree root node value” and “that the reasons for combining Liu with Micali do not 
Regarding C) Liu does not teach generate a blockchain transaction comprising a root node value.  Micali teaches generate a blockchain transaction comprising a root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide computing the root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali (see paragraph 2, line 1-4).  Specifically, Micali was used to provide an approach applied to the blockchain (see para 52, line 1-12 and para 55, line 1-5).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, see the motivation provided above.
D) Applicant’s arguments, with respect to the 103 rejection of claim 1, that “[one] of ordinary skill in the art would not have been motivated to combine disparate features from Liu and Micali absent impermissible hindsight” and that “one having ordinary skill in the art would not have sought to modify Liu with Micali so that Liu could perform the same functionality that is already performs” (page 20-21 of the present response) have been fully considered but they are not persuasive.
Regarding D) in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In addition, the motivation statement provided on page 19 of the previous Office Action describes providing the functionality of searching for a given node value on the search tree and determine if the node value is present or is empty, which would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Claim Objections
2.	Claims 1, 5, 16, and 17 is objected to because of the following informalities:  
A.	Claim 1, line 1, recites “A 
B.	Claim 1, line 3, recites “generate-a blockchain transaction” when it should recite “generate a blockchain transaction”.
C.	Claim 5, line 5, recites “identify” when it should recite “identity”.
D.	Claim 16, line 4, recites “defining , by the smart contract” when it should recite “defining, by the smart contract”.
E.	Claim 17, line 9, recites “.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for IIoT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, published on Feb. 12, 2019 in view of Micali et al. (US Pub. 2019/0147438), hereinafter Micali, filed on May 4, 2017.  
	Regarding claim 1, Liu teaches a system, comprising: 
configured to: 
generate a blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to an authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can leave a rating score for retailer using a rating token and identity credential for anonymous review of transactions with authority nodes); 
Liu does not teach generate a blockchain transaction comprising a root node value
a root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide computing the root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches a blockchain network, comprising: a shared ledger (section IV.D, para 1, line 1-9; blockchain is a public ledger maintained by a peer-to-peer network), comprising: 
a lookback key (section VI.B, para 1, line 1-15; consumers can make purchases and obtain keys for use in making anonymous review for the transaction); and 
Liu does not teach a merkle tree that corresponding to the authorizing client, the merkle tree comprising a merkle tree root node value stored in the lookback key; and 

Micali teaches a merkle tree corresponding to the authorizing client, the merkle tree comprising a merkle tree root node value stored in the lookback key (para 95, line 1-5 and para 827, line 1-11 and para 834, line 1-14; in order to prove status of a user with another user receiving a payment, a Merkle tree including a root value that is placed in a signature key is used); and 
a byte-wise prefix search tree of a fixed depth, configured to store valid historical values for the lookback key (para 784, line 1-6 and para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.

Liu does not teach shared ledger based on the root node value
Micali teaches shared ledger based on the root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide computing the root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 2, Liu and Micali teaches system of claim 1.
	Liu does not teach the smart contract is further configured to: 
define a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes; 

update the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract.
	Micali teaches the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
define a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes (para 95, line 1-5 and para 96, line 1-7; produce k-bit key as a secret key to authenticate information); 
initialize a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
update the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract (para 834, line 1-14 and para 880, line 1-11; insert new values into the Merkle search tree, such as root value placed in a signature key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to 
Regarding claim 3, Liu and Micali teaches system of claim 2.
	Liu does not teach the smart contract comprises a valid historical value assert call and wherein the smart contract is further configured to: 
verify the merkle tree root node value using the valid historical value assert call on the lookback key storing the merkle tree root node value; 
execute, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree, in response to the valid historical value assert call; 
identify whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value , then the smart contract is configured to: indicate success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value, and 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the smart contract is configured to: 

wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key.
	Micali teaches the smart contract comprises a valid historical value assert call and wherein the smart contract is further configured to (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree): 
verify the merkle tree root node value using the valid historical value assert call on the lookback key storing the merkle tree root node value (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
execute, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree, in response to the valid historical value assert call (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees); 

wherein, when the byte-wise prefix search tree is not updated with the new value, then the smart contract is configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exit the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key (para 784, line 1-6 and para 95, line 1-5 and para 96, line 1-7; the Merkle search tree is constructed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 4, Liu and Micali teaches system of claim 3.
	Liu teaches wherein the proof provides an indication that the executing client possesses a random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token), wherein the smart contract is further configured to:

	verify the proof with the merkle tree root node value and the nullifier;
Micali teaches wherein the nullifier corresponds to a new leaf node of the merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
verify the proof with the merkle tree root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches wherein, in response to the addition of the anonymous rating to the shared ledger, the smart contract is further configured to (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger):
Liu does not teach mark the nullifier as used; and 

Micali teaches mark the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
store the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information about users for Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information about users for Merkle search tree.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 5, Liu and Micali teaches system of claim 4.
	Liu teaches the blockchain transaction comprises a signed transaction, and wherein the smart contract is further configured to (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; sign transactions on blockchain network involving smart contracts): 

Regarding claim 6, Liu and Micali teaches system of claim 3.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof, wherein the smart contract is further configured to: 
verify the nullifier has not been previously used; and 
verify the merkle tree root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine 
wherein the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
verify the nullifier has not been previously used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verify the merkle tree root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 7, Liu and Micali teaches system of claim 3.

verify whether the merkle tree root node value is one of the current or a previous merkle tree root node values, 
wherein, in response to a verification that the merkle tree root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to:
Micali teaches the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
verify whether the merkle tree root node value is one of the current or a previous merkle tree root node values (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty); and 
wherein, in response to a verification that the merkle tree root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer): 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to 
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain), and
Liu does not teach wherein, in response to a verification that the merkle tree root node value is not one of the current or the previous merkle tree root node values, the smart contract is further configured to: 
exit smart contract execution with a failure.
 	Micali teaches wherein, in response to a verification that the merkle tree root node value is not one of the current or the previous merkle tree root node values, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).

Regarding claim 8, Liu teaches a method executed by a hardware-implemented smart contract of a blockchain network (section VI, para 2, line 1-11 and section VI.B, para 1, line 1-15; consumers can leave ratings to blockchain using the smart contract), the method comprising: 
receiving a blockchain transaction from an executing client, the blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to an authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain and where consumer can obtain a rating token and identity credential):
Liu does not teach a merkle tree root node value

verifying that the merkle tree root node value is a current or previous value of the merkle tree root node value based on a valid historical value assert call; 
verifying the proof with the merkle tree root node value and the nullifier;
Micali teaches a merkle tree root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
executing a valid historical value assert call on a lookback key storing the merkle tree root node value in response to the receiving the blockchain transaction (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
verifying that the merkle tree root node value is a current or previous value of the merkle tree root node value based on a valid historical value assert call (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given node value on the search tree and determine if the node value is present or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
 Liu teaches adding the anonymous rating to a shared ledger of the blockchain network based on the proof (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger);
Liu does not teach shared ledger based on the root node value
marking the nullifier as used; and 
storing the marked nullifier to the shared ledger.
Micali teaches shared ledger based on the root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)

storing the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information on the Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information on the Merkle search tree and the use of root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 9, Liu and Micali teaches method of claim 8.
Liu does not teach defining a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes; 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key; and 

	Micali teaches defining a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes (para 50, line 1-15 and para 95, line 1-5 and para 96, line 1-7; smart contract systems for a shared ledger for producing k-bit key as a secret key to authenticate information); 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
updating the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract (para 834, line 1-14 and para 880, line 1-11; insert new values into the Merkle search tree, such as root value placed in a signature key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value 
Regarding claim 10, Liu and Micali teaches method of claim 9.
Liu does not teach executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree; 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value; and 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises: 
exiting the smart contract execution with a failure, 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key.
Micali teaches executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree (para 868, line 1-9 and 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees and determine the value is present); and 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exiting the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 11, Liu and Micali teaches method of claim 10.
	Liu teaches the proof provides an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, and wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token).

Micali teaches the nullifier corresponds to a new leaf node of the merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 12, Liu and Micali teaches method of claim 11.
	Liu teaches the blockchain transaction comprises a transaction signed with a signature, and the method further comprises (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; sign transactions on blockchain network involving smart contracts): 
verifying the signature without revealing the executing client identity (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; verify signing key associated with blockchain account, while consumer blockchain accounts remain anonymous).
Regarding claim 13, Liu and Micali teaches method of claim 10.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node used to verify the proof, and wherein method further comprises: 
verifying that the nullifier has not been previously used; and 
verifying that the merkle tree root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node used to verify the proof, and wherein method further comprises (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 
verifying that the nullifier has not been previously used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine 
verifying that the merkle tree root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 14, Liu and Micali teaches method of claim 10.
Liu does not teach the verifying that the merkle tree root node value is one of the current or the previous merkle tree root node value further comprises: 
calling a query on the current and previous values of the key that stores the merkle tree root node value; 

Micali teaches the verifying that the merkle tree root node value is one of the current or the previous merkle tree root node value further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
calling a query on the current and previous values of the key that stores the merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty);
in response to verifying that the root node value is one of the current or the previous merkle tree root node value, the method further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.

Liu does not teach wherein, in response to verifying that the root node value is not one of the current or the previous merkle tree root node values, the method further comprises: 
exit smart contract execution with a failure.
 	Micali teaches wherein, in response to verifying that the root node value is not one of the current or the previous merkle tree root node values, the method further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so 
Regarding claim 15, Liu teaches a non-transitory computer readable medium comprising one or more instructions, that when executed by a processor in a blockchain network cause the processor to execute a smart contract to perform (section III.B, para 1, line 1-7 and section VI.B, para 1, line 1-15; laptop with processor and memory embedded with Java cryptography for smart contract transaction on a blockchain):
receiving a blockchain transaction from an executing client, the blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to an authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain and where consumer can obtain a rating token and identity credential):
Liu does not teach a merkle tree root node value
executing a valid historical value assert call on a lookback key storing the merkle tree root node value in response to the receiving the blockchain transaction; 

verifying the proof with the merkle tree root node value and the nullifier;
Micali teaches a merkle tree root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
executing a valid historical value assert call on a lookback key storing the merkle tree root node value in response to the receiving the blockchain transaction (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
verifying that the merkle tree root node value is a current or previous value of the merkle tree root node value based on a valid historical value assert call (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
verifying the proof with the merkle tree root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given node value on the search tree and determine if the node value is present or is empty);

 Liu teaches adding the anonymous rating to a shared ledger of the blockchain network based on the proof (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger);
Liu does not teach shared ledger based on the root node value
marking the nullifier as used; and 
storing the marked nullifier to the shared ledger.
Micali teaches shared ledger based on the root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
marking the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information on the Merkle search tree and root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 16, Liu and Micali teaches computer product of claim 15.
Liu does not teach defining, by the smart contract, a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes; 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key; and 
updating the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract.

initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
updating the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract (para 834, line 1-14 and para 880, line 1-11; insert new values into the Merkle search tree, such as root value placed in a signature key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 17, Liu and Micali teaches computer product of claim 16.
Lu does not teach executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree; 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value; and 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises: 
exiting the smart contract execution with a failure, 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key.
Micali teaches executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees); 

wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exiting the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key (para 784, line 1-6 and para 95, line 1-5 and para 96, line 1-7; the Merkle search tree is constructed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 18, Liu and Micali teaches computer product of claim 17.
Liu teaches the proof provides an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token).
Liu does not teach the nullifier corresponds to a new leaf node of the merkle tree 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 19, Liu and Micali teaches computer product of claim 17.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node used to verify the proof, wherein the instructions cause the processor to further perform: 
verifying that the nullifier has not been previously used; and 
verifying that the merkle tree root node value is one of a current or a previous merkle tree root node value.
proof that does not identify a merkle tree leaf node used to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 
verifying that the nullifier has not been previously used (para 50, line 1-15 and para 868, line 1-9 and para 869, line 1-8; smart contract systems for a shared ledger for searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verifying that the merkle tree root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can 
Regarding claim 20, Liu and Micali teaches computer product of claim 17.
Liu does not teach wherein the verifying that the merkle tree root node value is one of the current or the previous merkle tree root node value further comprises: 
calling a query on the current and previous values of the key that stores the merkle tree root node value;
in response to verifying that the root node value is one of the current or the previous merkle tree root node value, the method further comprises:
Micali teaches wherein the verifying that the merkle tree root node value is one of the current or the previous merkle tree root node value further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
calling a query on the current and previous values of the key that stores the merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain), and
Liu does not teach wherein, in response to verifying that the root node value is not one of the current or the previous merkle tree root node values, the method further comprises: 
exit smart contract execution with a failure.
 	Micali teaches wherein, in response to verifying that the root node value is not one of the current or the previous merkle tree root node values, the method 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Furbish et al. (US Patent 10,417,679) discloses transaction verification scoring includes obtaining, from a distributed computing system of distributed computing systems distributed throughout a computing network, a transaction description describing a financial transaction with a vendor and scoring the transaction description based on a function of each of the at least one corroborator to the financial . 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492